Weaver, J.
(concurring in the result)—In order to decide whether
*814“ . . . the contract between the state of Oregon, acting by and through its state highway commission, and the state of Washington, acting by and through its state highway commission and its toll bridge authority, is illegal and void in that the Oregon state highway commission has, without statutory authority, delegated to the Washington toll bridge authority ‘the exclusive right to set, impose and collect tolls on said bridge or bridges, . . . ’ ”
(as stated in the majority opinion), it is necessary to either decide or assume that the Oregon highway commission has the necessary Oregon statutory authority to bind the state of Oregon by this contract.
The majority opinion expressly makes this assumption, without deciding the question. If the assumption is correct (upon which I express no opinion), it may be that the collection of tolls is a ministerial function, the performance of which the Oregon state highway commission can delegate to the Washington toll bridge authority. If, on the other hand, the assumption is not correct, whether there is a delegation of nondelegable powers is of no moment.
We are not dealing with the rights of a nonresident party, who, having voluntarily submitted to the jurisdiction of this court, may have a judgment enforced against him in a foreign jurisdiction because of the full faith and credit clause of the Federal constitution. The problem requires a definition of the rights of another sovereign state as determined by its own legislative enactments.
This court should not presume to answer the subsidiary question of delegation of powers by assuming the validity of the contract as it applies to the state of Oregon. That problem can be solved only by the judiciary of Oregon.
Therefore, I concur in the result of the majority opinion, excluding from my concurrence any inference that I am passing upon the validity of the contract in so far. as it binds the state of Oregon or its highway commission.
Rosellini, J., concurs with Weaver, J.